AMERICAN NANO SILICON TECHNOLOGIES, INC. 8-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NO.: 0-52940 Date of Report: September 18, 2013 AMERICAN NANO SILICON TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) California 33-0726410 (State of other jurisdiction of (IRS Employer incorporation or organization Identification No.) Nanchong Shili Industrial Street, Economic and Technology Development Zone,Xiaolong Chunfei Industrial Park, Sichuan, P.R. China (Address of principal executive offices) (Zip Code) 86-817-3634888 (Registrant’s telephone number including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities On September 18, 2013 the Registrant’s Board of Directors agreed to sell six million shares of the Registrant’s common stock to Pu Fachun, the Registrant’s Chief Executive Officer.The shares were sold for a total of three million Renminbi, a price of approximately U.S. $0.0817 per share.The sale was exempt from registration pursuant to Section 4(2) of the Securities Act of 1933, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. American Nano Silicon Technologies, Inc. Dated:September 20, 2013 By: /s/ Pu Fachun Pu Fachun Chief Executive Officer
